Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ASA Limited VIA EDGAR October 26, 2007 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: ASA Limited (“Registrant”) (File No. 811-21650) Ladies and Gentlemen: Pursuant to Rule 17g-1(g) under the Investment Company Act of 1940, we are filing herewith the attached materials in connection with Registrant’s currently effective fidelity bond: 1) a copy of the executed fidelity bond, and 2) a copy (certified by the Secretary of Registrant) of the resolutions of a majority of the Board of Directors who are not “interested persons” of the Registrant approving the amount, type, form and coverage of the fidelity bond. The premium for the attached fidelity bond has been paid for the period September
